Moore, J.
(dissenting). I agree with most of the conclusions of the Chief Justice in this case; but I think he is wrong in deciding that Mr. Town should account to the stockholders for the $25,000 turned over to Mr. Robinson. The inference from this record is irresistible that the persons who furnished this money did so with the distinct understanding that it was to go tó Mr. Robinson, and their understanding of the matter was given effect. Mr. Town should account for what has enured to his personal benefit while acting in a fiduciary capacity, but he ought not to be penalized because of his so acting. '
I think the trial judge is quite right in deciding that it would 'not be equitable or just to compel Mr. Town to turn over what he did not receive. In that respect his decree should be affirmed.
Sharpe, J., did not sit.